Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Preti (EP 2093024).
Regarding Claim 1, Preti discloses a blind rivet nut-setting tool 100 comprising: an output shaft 2 defining a longitudinal axis, the output shaft 2 moveable along the longitudinal axis between a first position and a second position; a first motor 1 configured to rotate the output shaft 2 about the longitudinal axis in response to an external force moving the output shaft 2 in a rearward direction from the first position to the second position (Par. 004); a drive shaft 40 configured to receive torque from the first motor 1, the drive shaft 40 engaged with the output shaft 2 at a rear end of the output shaft 2, such that the output shaft 2 is configured to receive torque from the drive shaft 40 in response to the drive shaft 40 receiving torque from the first motor 1 (Par. 004, Fig. 4); and a second motor 5 configured to translate the output shaft 2 along the longitudinal axis in the rearward direction (Pars. 004-006, Figs. 1-11).
Regarding Claim 4, Preti discloses a limit switch 61 that is activated when the output shaft 2 is moved from the first position to the second position, the first motor 1 rotates the output shaft 2 about the longitudinal axis in response to the limit switch being activated (Par. 001, Col. 3, Line 54-57, Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preti (EP 2093024), in view of Chen (US 6732563).
Regarding Claim 2, Preti does not explicitly disclose the rear end of the output shaft extends into a recess of the drive shaft, and the recess has a non-circular cross-sectional shape, and the rear end of the output shaft has a non-circular cross- sectional shape that corresponds to the non-circular cross-sectional shape of the recess.
Chen discloses a blind rivet nut-setting tool comprising: an output shaft 23 defining a longitudinal axis, the output shaft 23 moveable along the longitudinal axis between a first position and a second position; a motor 17 configured to rotate the output shaft 23 about the longitudinal axis in response to an external force moving the output shaft 23 in a rearward direction from the first position to the second position; a drive shaft 20, 22 configured to receive torque from the motor 17, the drive shaft 20, 22 engaged with the output shaft 23 at a rear end of the output shaft 23, such that the output shaft 23 is configured to receive torque from the drive shaft 20, 22; the rear end of the output shaft 23 extends into a recess of the drive shaft 20, 22, and the recess has a non-circular cross-sectional shape, and the rear end of the output shaft 23 has a non-circular cross- sectional shape that corresponds to the non-circular cross-sectional shape of the recess (Col. 2, Lines 42-65, Figs. 2 and 3). It would have been obvious to one of ordinary skill in the art to modify the invention of Preti by providing the output shaft and drive shaft configuration of Chen as a known functional equivalent for actuating the output shaft.
Claim Objections
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
Claims 5-13 are allowed. Claim 5 is independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Preti (EP 2093024), in view of Chen (US 6732563), which has been applied to the claims in the instant office action. Suffice to say, none of the cited art discloses a blind rivet nut-setting tool comprising: an output shaft, the output shaft moveable along the longitudinal axis between a first output shaft position and a second output shaft position; a carrier moveable along the longitudinal axis between a first carrier position and a second carrier position; a first motor; a second motor; and a cam member rotated by the second motor and including a pin arranged in a lobe of the carrier, such that in response to the cam member being rotated in a first direction by the second motor, the carrier is translated along the longitudinal axis from the first carrier position to the second carrier position, as claimed in independent claim 5, and as such does not anticipate the instant invention as disclosed in independent claim 5.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAYAN SALONE/Primary Examiner, Art Unit 3726